DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support of the amended claim limitation 1 wherein “channel disposed through the recess and extending from a first substantially planar surface of the substrate to a second substantially planar surface of the substrate opposite to the first substantially planar surface of the substrate, the channel having a surface substantially perpendicular to one or more of the first and second planar surfaces of the substrate and defining……. the first …partially within the channel in contact with the surface of the channel”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US20160374411), and further in view of Toro et al. (US20030220048).
Instant application

    PNG
    media_image1.png
    307
    763
    media_image1.png
    Greyscale

As to claim 1. Brooks et al. discloses textile apparatus for transporting perspiration and heat (see e.g. textile product in Par. 24, clothing article that can transport perspiration and heat in Par. 14, 18), the textile apparatus comprising: 
a substantially planar and heat-conducting substrate (see e.g. heaters 110 in Fig 1, wherein the heating element can comprise a copper layer in Par. 42 and polyethylene in Par. 24, Par. 132-133, Applicable substrates can have a plurality of forms, including, but not limited to, woven, nonwoven, and mesh form.  Applicable substrates can be woven, nonwoven, and/or in mesh form in Par. 131); and 
Brooks et al. does not disclose the substrate including at least one channel disposed through the recess and extending from a first substantially planar surface of the substrate to a second substantially planar surface of the substrate opposite to the first substantially planar surface of the substrate, the channel having a surface substantially perpendicular to one or more of the first and second planar surfaces of the substrate and defining a recess; and a textile film including one or more fibers disposed in contact with the first substantially planar surface of the substrate and at least partially within the channel in contact with the surface of the channel.

    PNG
    media_image2.png
    333
    764
    media_image2.png
    Greyscale

Toro et al. disclose a clothing article (see e.g. can have structure allow perspiration liquid to dissipate by a water vapor exchange and thus reduce in heat and sweaty feeling in Par. 6, 21-22) comprise substrate including at least one channel (see e.g. absorbent core 40 in Fig 4) disposed through the recess (see e.g. 50 in Fig 4) and extending from a first substantially planar surface of the substrate to a second substantially planar surface of the substrate opposite to the first substantially planar surface of the substrate(see e.g. absorbent core disposed between a liquid and water vapor pervious/permeable topsheet and a liquid impermeable and water vapor pervious/permeable backsheet in Par. 12), the channel having a surface substantially perpendicular to one or more of the first and second planar surfaces of the substrate and defining a recess(see e.g. Fig 4); and 
a textile film including one or more fibers disposed in contact with the first substantially planar surface of the substrate (see e.g. woven polyethylene fiber as top sheet) and at least partially within the channel in contact with the surface of the channel (see e.g. fibrous matrix within the absorbent core layer is made of polyethylene in Par. 49, Par. 63). 
Toro et al. further disclose such a breathable layer comprise polymeric film having capillaries in Par. 143, the capillaries are similar in the aperture polyethylene film in Par. 144, wherein the capillaries create a liquid transport entanglement between the extending elements at the end of the second opening of the capillary with the absorbent core to the other extending end in contrast this may be desirable for aperture film top sheets where such loose elements provide the function of sucker feet (see e.g. Par. 146)
Both Brooks et al. and Toro et al. are analogous in the field of clothing article that has perspiration function comprising polyethylene layer, it would have been obvious for a person with ordinary skills in the art to modify the structure of Brooks to include the absorbing core comprising channel within recess, textile film such as woven polyethylene fiber as top sheet, and including one or more fibers disposed in contact with at least one substantially surfaces of the substrate and at least one surface of the recess as taught by Toro et al. since fiber capillaries create a liquid transport entanglement between the extending elements at the end of the second opening of the capillary with the absorbent core to the other extending end in contrast this may be desirable for apertured film topsheets where such loose elements provide the function of sucker feet as suggested by Toro et al. (see e.g. Par. 146)
As to claim 2. Brooks et al. in view of Toro et al. discloses the textile apparatus of claim 1, wherein the substrate comprises a copper sheet (see e.g. Brooks et al. discloses the heaters 110 in Fig 1, wherein the heating element can comprise a copper layer in Par. 42 and polyethylene in Par. 24, Par. 132-133).
As to claim 4. Brooks et al. in view of Toro et al. discloses the textile apparatus of claim 1, wherein the substrate comprises a textile including one or more woven polyethylene fibers (see e.g. Brooks et al. discloses back sheet can comprise woven or nonwoven polyethylene fiber in Par. 133).
As to claim 5. Brooks et al. in view of Toro et al. discloses the textile apparatus of claim 1, wherein the recess comprises one or more cavities through the substrate (see e.g. Toro et al. discloses the cavity in substrate 50 in Fig 4) 
As to claim 6. Brooks et al. in view of Toro et al. discloses the textile apparatus of claim 5, wherein one or more of the fibers of the textile film are disposed at least partially within one or more of the cavities (see e.g. Toro et al. discloses the top sheet that is made of woven or nonwoven materials for fluid discharge, perspiration such as synthetic fibers made of polyethylene fibers in Par. 76, wherein the capillaries create a liquid transport entanglement between the extending elements at the end of the second opening of the capillary with the absorbent core to the other extending end in contrast this may be desirable for apertured film topsheets where such loose elements provide the function of sucker feet in Par. 146).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US20160374411) and Toro et al. (US20030220048), and further in view of Cui et al. (US 20190008217). 
As to claim 3. Brooks et al. in view of Toro et al. discloses the textile apparatus of claim 1, wherein the substrate comprises a polyethylene sheet (see e.g. heaters 110 in Fig 1, wherein the heating element can comprise a copper layer in Par. 42 and polyethylene in Par. 24, Par. 132-133, Applicable substrates can have a plurality of forms, including, but not limited to, woven, nonwoven, and mesh form.  Applicable substrates can be woven, nonwoven, and/or in mesh form in Par. 131. Mesh form of polyethylene would be porous).
Brooks et al. in view of Toro et al. does not discloses the porous polyethylene film in the substrate can be nanoporous polyethylene sheet. 
Cui et al. discloses polyethylene as textile materials is desired to be nanoporous form since the nanoporous polyethylene as a textile material which promotes effective radiative cooling to facilitate human body heat dissipation in Par. 73, Par. 112, 113. 
Both Brooks et al. in view of Toro et al., and Cui et al. are analogous in the field of clothing article comprising polyethylene layer for heat dissipation, it would have been obvious for a person with ordinary skills in the art to modify the polyethylene layer in substrate of Brooks in view of Toro et al. to be nanoporous polyethylene sheet as taught by Cui et al. since nanoporous polyethylene as a textile material which promotes effective radiative cooling to facilitate human body heat dissipation as suggested in Par. 73, Par. 112, 113 of Cui et al. 

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 

Rejections Under 35 U.S.C. 4 103 
Applicant argues Brooks fails to teach a substrate including at least one recess, a textile film including one or more fibers disposed with at least one substantially planar surface of the substrate and at least one surface of the recess. However, it is respectfully submitted that Toro fails to teach the features of claim 1, and fails to overcome the deficiencies of Brooks. 
The Office Action asserts that structure 5 of Toro corresponds to a recess as recited in claim 1. (Office Action, page 4.) However, Toro fails to disclose a channel disposed through the recess and extending from a first substantially planar surface of the substrate to a second substantially planar surface of the substrate opposite to the first substantially planar surface of the substrate, the channel having a surface substantially perpendicular to one or more of the first and second planar surfaces of the substrate and defining a recess. 
Response to argument for claim 3, 2-6 are the same as the response to argument 1. 
Examiner respectfully disagrees:
Toro et al. disclose a clothing article (see e.g. can have structure allow perspiration liquid to dissipate by a water vapor exchange and thus reduce in heat and sweaty feeling in Par. 6, 21-22) comprise substrate including at least one channel (see e.g. absorbent core 40 in Fig 4) disposed through the recess (see e.g. 50 in Fig 4) and extending from a first substantially planar surface of the substrate to a second substantially planar surface of the substrate opposite to the first substantially planar surface of the substrate(see e.g. absorbent core disposed between a liquid and water vapor pervious/permeable topsheet and a liquid impermeable and water vapor pervious/permeable backsheet in Par. 12), the channel having a surface substantially perpendicular to one or more of the first and second planar surfaces of the substrate and defining a recess(see e.g. Fig 4); and 
a textile film including one or more fibers disposed in contact with the first substantially planar surface of the substrate (see e.g. woven polyethylene fiber as top sheet) and at least partially within the channel in contact with the surface of the channel (see e.g. fibrous matrix within the absorbent core layer is made of polyethylene in Par. 49, Par. 63). 
Toro et al. further disclose such a breathable layer comprise polymeric film having capillaries in Par. 143, the capillaries are similar in the aperture polyethylene film in Par. 144, wherein the capillaries create a liquid transport entanglement between the extending elements at the end of the second opening of the capillary with the absorbent core to the other extending end in contrast this may be desirable for aperture film top sheets where such loose elements provide the function of sucker feet (see e.g. Par. 146)
Both Brooks et al. and Toro et al. are analogous in the field of clothing article that has perspiration function comprising polyethylene layer, it would have been obvious for a person with ordinary skills in the art to modify the structure of Brooks to include the absorbing core comprising channel within recess, textile film such as woven polyethylene fiber as top sheet, and including one or more fibers disposed in contact with at least one substantially surfaces of the substrate and at least one surface of the recess as taught by Toro et al. since fiber capillaries create a liquid transport entanglement between the extending elements at the end of the second opening of the capillary with the absorbent core to the other extending end in contrast this may be desirable for apertured film topsheets where such loose elements provide the function of sucker feet as suggested by Toro et al. (see e.g. Par. 146)
For the above reason, applicant’s argument is not persuasive. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brooks et al. (US20160299543). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783